ON MOTION FOR REVIEW
PETERSON, Judge.
Pluma Hunter requests that this court order the trial court to act on her Amended Motion for Leave to Appeal Without Payment of Costs, pursuant to Rule 9.430, Florida Rules of Appellate Procedure. The trial court had denied the original motion for an order of insolvency and stated that the motion was “denied without prejudice because the plaintiff has not joined the County of Volusia which County would be compelled to pay the costs if the motion were granted.” We reverse.
We do not address the trial court’s alleged inaction on Hunter’s amended motion but treat her request for review as one directed to the original order denying an order of insolvency. That order complied with the requirement that the trial court state the reason for denial, but the stated reason is insufficient to uphold the denial. Neither section 57.081, Florida Statutes (1987), nor Rule 9.430 requires that a county be given notice of an indigent’s motion for an order or certificate of indigency.
The trial court’s intent to protect the funds of the county was commendable, but we find no support for joining the county. Perhaps the reason is that administrative and legal costs of review and attendance of county personnel at hearings would outweigh any savings that might be attributed to denial of applications made by a few solvent appellants who would falsify financial data.
The order of denial of the certificate or order of indigency is reversed, and the matter may proceed before this court without the necessity of paying the fees and costs contemplated by section 57.081 and Rule 9.430.
REVERSED.
W. SHARP and COWART, JJ., concur.